Exhibit 10.3

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement (this “Agreement”) is entered into
as of June 6, 2014 by and among SILICON VALLEY BANK (“Bank”) and MERCURY ENERGY,
INC., a Delaware corporation (“Mercury”), REAL GOODS SOLAR, INC. - MERCURY
SOLAR, a New York corporation (“Mercury Solar”) and ELEMENTAL ENERGY, LLC, a
Hawaii limited liability company (Elemental”) and SUNETRIC MANAGEMENT LLC, a
Delaware limited liability company (“Sunetric”, and together with Mercury,
Mercury Solar and Elemental, individually and collectively, jointly and
severally, the “Grantor”).

RECITALS

A. Bank has agreed to continue to make certain advances of money and to extend
certain financial accommodations to, among others, Grantor (the “Loans”) in the
amounts and manner set forth in that certain Loan and Security Agreement, dated
as of December 19, 2011, as amended by a certain First Loan Modification
Agreement, dated as of August 28, 2012, as further amended by a certain Second
Loan Modification and Reinstatement Agreement, dated as of November 13, 2012, as
further amended by a certain Third Loan Modification Agreement, dated as of
March 27, 2013, as further amended by a certain Joinder and Fourth Loan
Modification Agreement, dated as of September 26, 2013, as further amended by a
certain Fifth Loan Modification Agreement, dated as of November 5, 2013 and as
further amended by a certain Joinder and Sixth Loan Modification Agreement,
dated as of the date hereof (as the same may be further amended, modified or
supplemented from time to time, the “Loan Agreement”; capitalized terms used
herein are used as defined in the Loan Agreement). Bank is willing to make the
Loans to Grantor, but only upon the condition, among others, that Grantor shall
grant to Bank a security interest in certain Copyrights, Trademarks, Patents,
and Mask Works (as each term is described below) to secure the obligations of
Grantor under the Loan Agreement.

B. Pursuant to the terms of the Loan Agreement, Grantor has granted to Bank a
security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

To secure its obligations under the Loan Agreement, Grantor grants and pledges
to Bank a security interest in all of Grantor’s right, title and interest in, to
and under its intellectual property (all of which shall collectively be called
the “Intellectual Property Collateral”), including, without limitation, the
following:

1. Any and all copyright rights, copyright applications, copyright registrations
and like protections in each work or authorship and derivative work thereof,
whether published or unpublished and whether or not the same also constitutes a
trade secret, now or hereafter existing, created, acquired or held, including
without limitation those set forth on Exhibit A attached hereto (collectively,
the “Copyrights”);

2. Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;



--------------------------------------------------------------------------------

3. Any and all design rights that may be available to Grantor now or hereafter
existing, created, acquired or held;

4. All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

5. Any trademark and servicemark rights, whether registered or not, applications
to register and registrations of the same and like protections, and the entire
goodwill of the business of Grantor connected with and symbolized by such
trademarks, including without limitation those set forth on Exhibit C attached
hereto (collectively, the “Trademarks”). Bank acknowledges that Mercury and
Mercury Solar have advised Bank that they may stop maintaining those Trademarks
that, as of the date of this Agreement, are set forth on Exhibit C. Mercury and
Mercury Solar represent and warrant to Bank that such Trademarks are not
material to the operation of such entity’s business;

6. All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively, the “Mask
Works”);

7. Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

8. All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;

9. All amendments, extensions, renewals and extensions of any of the Copyrights,
Trademarks, Patents, or Mask Works; and

10. All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement. The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity. Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Agreement, the Loan Agreement or
any of the other Loan Documents, or now or hereafter existing at law or in
equity, shall not preclude the simultaneous or later exercise by any person,
including Bank, of any or all other rights, powers or remedies.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

      GRANTOR: Address of Grantor:      

c/o Real Goods Energy Tech, Inc.

833 West South Boulder Road

Louisville, CO 80027

Attention: Tony Dipaolo

FAX: (303) 223-8375

E-mail: Tony.Dipaolo@rgsenergy.com

      MERCURY ENERGY, INC.     ELEMENTAL ENERGY, LLC By:  

/s/ Anthony DiPaolo

    By:  

/s/ Anthony DiPaolo

Name:   Anthony M. Dipaolo     Name:   Anthony M. Dipaolo Title:   Chief
Financial Officer     Title:   Chief Financial Officer REAL GOODS SOLAR, INC. –
MERCURY SOLAR     SUNETRIC MANAGEMENT LLC By:  

/s/ Anthony DiPaolo

    By:  

/s/ Anthony DiPaolo

Name:   Anthony M. Dipaolo     Name:   Anthony M. Dipaolo Title:   Chief
Financial Officer     Title:   Chief Financial Officer       BANK: Address of
Bank:     SILICON VALLEY BANK Silicon Valley Bank     By:  

/s/ Elisa Sun

2400 Hanover Street     Name:  

Elisa Sun

Palo Alto, CA 94304     Title:  

Vice President

Attn: Ms. Elisa Sun       Fax: (650) 856-7879       Email: esun@svb.com      



--------------------------------------------------------------------------------

EXHIBIT A

Copyrights

None



--------------------------------------------------------------------------------

EXHIBIT B

Patents

None



--------------------------------------------------------------------------------

EXHIBIT C

Trademarks

 

Description

  

Registration/

Application

Number

  

Registration/

Application

Date

  

Registrant

  

Liens Recorded in the

U.S. Trademark Office

GET CLOSER TO THE SUN   

3461927/

77331503

  

7/8/08;

11/16/07

   Mercury Solar Systems, Inc.    MERCURY SOLAR SYSTEMS AND Design   

3634401/

77575533

  

6/9/09;

9/22/08

   Mercury Solar Systems, Inc.    MERCURY SOLAR SYSTEMS   

3438873/

77061603

  

6/3/08;

12/11/06

   Mercury Solar Systems, Inc.    ELEMENTAL          Elemental Energy, LLC   
SUNTECH          Elemental Energy, LLC   



--------------------------------------------------------------------------------

EXHIBIT D

Mask Works

None